                  Case 12-13262-BLS            Doc 2731        Filed 08/24/20         Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                               Chapter 11

    REVSTONE INDUSTRIES, LLC, et al.,1                                   Case No. 12-13262 (BLS)

                                 Reorganized Debtors.                    Jointly Administered



                       NOTICE OF WITHDRAWAL OF APPEARANCE AND
                       REQUEST TO BE REMOVED FROM SERVICE LIST


             PLEASE TAKE NOTICE that Sheryl L. Toby of Dykema Gossett PLLC withdraws her

    appearance as counsel for FCA US LLC, f/k/a Chrysler Group LLC, in the above-captioned

    case. Sheryl L. Toby further requests to be removed from all service lists in this case, including

    all electronic service lists and the ECF notification system.

             FCA US LLC, f/k/a Chrysler Group LLC, has no controversy pending before the court in

    this case and consents to this withdrawal.

                                                                 DYKEMA GOSSETT PLLC


                                                            By:/s/ Sheryl L. Toby
                                                               Sheryl L. Toby (P39114)
                                                               Attorneys for FCA US LLC, f/k/a Chrysler
                                                               Group LLC
                                                               39577 Woodward Avenue, Suite 300
                                                               Bloomfield Hills, MI 48304
                                                               T: (248) 203-0522
                                                               F: (248) 203-0763
August 24, 2020                                                stoby@dykema.com




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification numbers
are: Revstone Industries, LLC (7222); Spara, LLC (6613); Greenwood Forgings, LLC (9285); and US Tool &
Engineering, LLC (6450). The location of the Debtors’ headquarters and the service address for each Debtor is:
Revstone Industries, LLC, et al., c/o Huron Consulting Group Inc., PO Box 1720, Birmingham, MI 48012, Attn:
John C. DiDonato, Chief Restructuring Officer.

SLTO 105953.000045 4845-8928-1736.1
                 Case 12-13262-BLS             Doc 2731        Filed 08/24/20         Page 2 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                               Chapter 11

    REVSTONE INDUSTRIES, LLC, et al.,2                                   Case No. 12-13262 (BLS)

                                 Reorganized Debtors.                    Jointly Administered



                                        CERTIFICATE OF SERVICE

I hereby certify that August 24, 2020, I electronically filed a Notice Of Withdrawal Of
Appearance And Request To Re Removed From Service List, and this Certificate of Service with
the Clerk of the Court using the ECF System which will send notification of such filing
electronically to all ECF-participants.


                                                                 DYKEMA GOSSETT PLLC



                                                            By:/s/ Sheryl L. Toby
                                                               Sheryl L. Toby (P39114)
                                                               Attorneys for FCA US LLC, f/k/a Chrysler
                                                               Group LLC
                                                               39577 Woodward Avenue, Suite 300
                                                               Bloomfield Hills, MI 48304
                                                               T: (248) 203-0522
August 24, 2020                                                F: (248) 203-0763
                                                               stoby@dykema.com




2
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification numbers
are: Revstone Industries, LLC (7222); Spara, LLC (6613); Greenwood Forgings, LLC (9285); and US Tool &
Engineering, LLC (6450). The location of the Debtors’ headquarters and the service address for each Debtor is:
Revstone Industries, LLC, et al., c/o Huron Consulting Group Inc., PO Box 1720, Birmingham, MI 48012, Attn:
John C. DiDonato, Chief Restructuring Officer.

SLTO 105953.000045 4845-8928-1736.1
